  8:09-cr-00380-LSC-MDN Doc # 133 Filed: 06/08/20 Page 1 of 2 - Page ID # 268



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:09CR380

       vs.
                                                       MEMORANDUM AND ORDER
JONATHAN VALENTINE,

                      Defendant.


       This matter is before the Court on the Defendant’s “Motion to Reduce Sentence

Pursuant to The First Step Act Section 404 under 18 U.S.C. 3582(B)(2) - (C)(2),” ECF

No. 132.

       The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010),

effective August 3, 2010, reduced the penalties for certain crack cocaine offenses. The

First Step Act, at § 404, permits but does not require sentencing judges to apply the Fair

Sentencing Act to sentences imposed prior to August 3, 2010.

       In United States v. McDonald, 944 F.3d 769, 772 (8th Cir. 2019), the Court of

Appeals noted that a court considering a motion for a reduced sentence under § 404 of

the First Step Act first must decide whether the defendant is eligible for relief, and then

must decide, in its discretion, whether to grant a reduction.

       The Defendant was sentenced on June 30, 2010, to a term of 89 months

incarceration and five years of supervised release, for trafficking in crack cocaine. His

sentence was reduced to 72 months on February 29, 2012, pursuant to 2011 retroactive

Crack Cocaine Guideline Amendments. He completed his term of incarceration, and

commenced his term of supervised release, followed by a series of violations of the
  8:09-cr-00380-LSC-MDN Doc # 133 Filed: 06/08/20 Page 2 of 2 - Page ID # 269




conditions of his supervision. Most recently, he was sentenced to a term of 27 months

incarceration on December 10, 2018, to be served consecutively to his term of

incarceration in Case No. 8:18cr102—a matter concerning Hobbs Act Robbery in violation

of 18 U.S.C. §1951.

      The Defendant suggests that his underlying sentence in this case, which he has

already served, should be reduced pursuant to the First Step Act, and the reduction

credited toward the 27-month term imposed with respect to his violation of supervised

release. The Court concludes that the Defendant is not eligible for relief under the First

Step Act. If the Defendant were eligible, the Court would not exercise its discretion to

reduce the Defendant’s sentence.

      IT IS ORDERED:

      1. The Defendant’s “Motion to Reduce Sentence Pursuant to The First Step Act
          Section 404 under 18 U.S.C. 3582(B)(2) - (C)(2),” ECF No. 132, is denied;
          and
      2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at
          his last known address.
      Dated this 8th day of June 2020.
                                                BY THE COURT:
                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            2
